Citation Nr: 0318994	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-04 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Whether the September 1974 RO rating decision, that assigned 
a 70 percent evaluation for a service-connected psychiatric 
disability, may be reversed or amended on the basis of clear 
and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that determined there was 
no CUE in the September 1974 RO rating decision that assigned 
a 70 percent evaluation for the veteran's service-connected 
psychiatric disability.


FINDINGS OF FACT

1.  The September 1974 RO rating decision granted service 
connection for depressive neurosis and assigned a 70 percent 
evaluation for this condition under diagnostic code 9405 
without consideration of entitlement to a total rating for 
compensation purposes based on unemployability.

2.  There was a tenable basis for the September 1974 RO 
rating decision.

3.  All evidence needed for proper evaluation of the 
veteran's service-connected psychiatric disability was of 
record in September 1974 and the appropriate statutory and 
regulatory criteria were considered.


CONCLUSION OF LAW

The September 1974 RO rating decision, assigning a 70 percent 
rating for depressive neurosis, did not contain CUE.  
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from April 1969 to April 1970.

The veteran underwent a VA psychiatric examination in July 
1974.  In the report of this examination, it was noted that 
he did not work because he was in jail and had been for some 
time.  His facial expression betrayed deep sadness and 
discouragement.  His voice was monotonous.  His affect was 
flattened greatly.  He had suicidal ideation, but had never 
attempted suicide.  His history showed very poor judgment and 
immaturity.  The diagnosis was severe depressive neurosis.

The September 1974 RO rating decision granted service 
connection for depressive neurosis.  It was noted that the 
veteran's psychiatric symptoms were so severe and persistent 
as to produce pronounced impairment in capacity to adjust 
industrially or to obtain or retain employment.  This 
decision also noted that the psychiatric symptoms seriously 
impaired the veteran's ability to establish and maintain 
effective relationships with people.  A 70 percent evaluation 
was assigned for the depressive neurosis under diagnostic 
code 9405.  The rating decision did not consider the 
veteran's entitlement to a total rating for compensation 
purposes based on unemployability to the depressive neurosis, 
the veteran's only service-connected disability.

A review of the veteran's claims folder shows that various 
evidence was submitted after the September 1974 RO rating 
decision that is not pertinent to the issue being considered 
in this appeal.  This issue must be considered on the 
evidence of record at the time of the September 1974 RO 
rating decision as noted below.

Statements from the veteran are to the effect that the 
September 1974 RO rating decision contained CUE because it 
failed to assign the veteran a total rating for the 
depressive neurosis.  It is argued that this rating decision 
failed to consider the veteran's entitlement to a total 
disability rating for compensation purposes based on 
unemployability.

Previous determinations of the RO are final and binding, and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  The Board notes that in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) rendered several 
holdings that were subsequently addressed in a precedent 
opinion of the VA General Counsel.  In VAOPGCPREC 12-2001 it 
was held, in essence, that Roberson conflicted with other 
caselaw of the Federal Circuit and did not overrule the 
conflicting cases.  Thus, it was held in VAOPGCPREC 12-2001 
that the standard for adjudication of alleged CUE remained 
the same and that there was no duty to fully develop a motion 
alleging CUE because there is nothing to develop in light of 
the fact that a determination of CUE is limited to the 
evidence on file, or constructively on file, at the time of 
the decision being challenged.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1974).

A 70 percent evaluation is warranted for depressive neurosis 
where the ability to establish or maintain effective or 
favorable relationships with people is seriously impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activity resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9405 
(1974).

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1974).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The veteran asserts that the September 1974 RO rating 
decision contains CUE because it did not assign a total 
rating for his service-connected psychiatric disability.  The 
evidence of record at the time of the September 1974 RO 
rating decision consisted of the report of the veteran's VA 
psychiatric examination that showed symptoms of severe 
depressive neurosis.  The RO concluded that these symptoms 
were so severe and persistent as to produce pronounced 
impairment in capacity to adjust industrially or to obtain or 
retain employment and produced serious social impairment.  
Based on these conclusions, the 70 percent evaluation 
assigned for the veteran's depressive neurosis under the 
provisions of diagnostic code 9405 at that time was correct.  
The evidence supports this determination.

The veteran asserts that the RO failed to consider his 
entitlement to a total rating based on unemployability in the 
September 1974 RO rating decision and that this constituted 
CUE.  The evidence then of record, however, revealed that the 
veteran was not working because he was in jail and had been 
in jail for quite some time.  This overall evidence of record 
in September 1974 indicated that the veteran's 
unemployability was due primarily to incarceration rather 
than the severity of his service-connected psychiatric 
disability.  Hence, there was a tenable basis for the RO's 
failure to consider his entitlement to a total rating for 
compensation purposes based on unemployability in September 
1974.  The Board recognizes the VA's responsibility to 
consider a claim for a total rating based on unemployability 
when the record indicates the veteran's is unemployable due 
to a service-connected disability or disabilities as held in 
Roberson, 251 F. 3d 1378; and Norris v. West, 12 Vet. App. 
413 (1999), but in this case the record indicated that the 
veteran was unemployable due to incarceration rather than the 
severity of his depressive neurosis.

After consideration of all the evidence, the Board finds that 
there was no CUE in the September 1974 RO rating decision for 
not assigning a total rating for the depressive neurosis.  
Therefore, the Board finds that this rating decision may not 
be reversed or amended on the basis of CUE.



ORDER

The September 1974 RO rating decision, assigning a 70 percent 
rating for depressive neurosis, did not contain CUE, and the 
claim to reverse or amend that decision is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

